Citation Nr: 1302739	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  10-44 137	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
White River Junction, Vermont


THE ISSUE

Entitlement to a higher initial rating for service-connected bronchiectasis, rated as 30 percent disabling prior to May 26, 2005, and as 60 percent disabling therefrom.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son.



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1955 to November 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which granted service connection for bronchiectasis and assigned a noncompensable (zero percent) disability rating, effective November 3, 1956.  

The Veteran submitted a notice of disagreement with respect to his rating assignment in February 2008.  In a subsequent April 2009 rating decision, the RO assigned a 30 percent disability rating effective November 3, 1956, through September 11, 1957, and assigned a noncompensable disability rating effective November 3, 1956 to May 25, 2005.  A 60 percent disability rating was assigned effective May 26, 2005 and a subsequent noncompensable rating was assigned effective May 31, 2006.

Later, in a May 2010 rating decision, the RO proposed to sever service connection for bronchiectasis on the basis of clear and unmistakable error in the May 2007 rating decision.  Service connection was then severed in a June 2010 rating decision.  

The Veteran subsequently perfected an appeal to the Board, and in a July 2011 decision, the Board reinstated service connection for bronchiectasis and remanded the increased rating claim on appeal for service-connected bronchiectasis for further development.  The Board additionally remanded a claim of entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.  

In a March 2012 rating decision, the RO assigned a 30 percent disability rating, effective September 12, 1957, and a 60 percent disability rating, effective May 26, 2005.  The RO additionally granted the Veteran's TDIU claim, effective May 26, 2005.  Although this does not encompass the entire period for which the rating is in effect, it is noted that the Veteran has not, to this date, expressed disagreement as to the effective date of his TDIU award and thus this issue is not deemed to be in appellate status at this time.

The Veteran and his son, P. T., testified at a hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to October 7, 1996, the severity of the Veteran's bronchiectasis was primarily manifested by shortness of breath, persistent cough, abundant sputum production, occasional pulmonary hemorrhaging, and frequent exacerbations of bronchiectasis.  

2.  As of October 7, 1996, the severity of the Veteran's bronchiectasis was primarily manifested by near constant findings of cough with purulent sputum, and has been associated with frank hemoptysis and has required almost continuous antibiotic usage.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 60 percent, but not higher, for service-connected bronchiectasis, prior to May 26, 2005, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.97, Diagnostic Codes (DC) 6601 (1956); Diagnostic Code 6601 (2012).  

2.  The criteria for a disability rating in excess of 60 percent for service-connected bronchiectasis, as of May 26, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.97, DC 6601 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim of entitlement to higher disability ratings for his service-connected bronchiectasis arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's VA and private treatment and multiple VA examination reports.  Moreover, his statements in support of the claim are of record, including testimony provided at his May 2011 hearing before the undersigned and the hearing complied with the duties imposed by the provisions of 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Increased Disability Rating

      A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2012).  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2012).  Otherwise, the lower rating will be assigned.  Id.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, where a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  In these cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2012).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  See 38 U.S.C.A. § 1155 (West 2002); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, and the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran bears the burden of presenting and supporting his claims for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

      
B.  Analysis

The Veteran's bronchiectasis is currently rated as 30 percent disabling prior to May 26, 2005, and as 60 percent since, under Diagnostic Coded 6601, the rating criteria specifically for bronchiectasis.  The criteria for rating bronchiectasis were amended during the appellate period.  The Board will apply the version of the criteria which is more favorable to the Veteran, subject to the effective date limitations set forth at VAOPGCPREC 03-2000 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

The rating criteria for bronchiectasis in effect prior to October 7, 1996, provided for the assignment of a 10 percent disability rating for a mild paroxysmal cough that occurred mostly at night or in the morning with purulent expectoration.  A 30 percent evaluation was assigned for a moderate, persistent paroxysmal cough at intervals throughout the day, abundant purulent and fetid expectoration, and slight, if any, emphysema or loss of weight.  A 60 percent evaluation was assigned for severe bronchiectasis with considerable emphysema, impairment in general health manifested by loss or weight, anemia, or occasional pulmonary hemorrhages, occasional exacerbations of a few days duration with fever are to be expected, demonstrated by lipidol injection and layer sputum test.  38 C.F.R. § 4.97, DC 6601 (1956).   Additionally, from September 9, 1975, a 100 percent evaluation was assigned for pronounced symptoms in aggravated form, marked emphysema, dyspnea at rest or on slight exertion, cyanosis, and marked loss of weight or other evidence of severe impairment of general health.  

Effective October 7, 1996, new rating criteria for Diagnostic Code 6601 apply.  Under these criteria, a 10 percent rating is assigned for symptoms consisting of an intermittent productive cough with acute infection requiring a course of antibiotics at least twice a year.  A 30 percent evaluation is assigned for incapacitating episodes of 2 to 4 weeks total tuition per year or a daily productive cough with sputum that is at times purulent or blood tinged and that required prolonged antibiotic usage (lasting 4 to 6 weeks) more than twice per year.  A 60 percent evaluation is assigned for incapacitating episodes of 4 to 6 weeks total duration per year or near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously.  A 100 percent evaluation is assigned for incapacitating episodes lasting at least 6 weeks total duration per year.  38 C.F.R. § 4.97, DC 6601 (as in effect since October 7, 1996).  The revised Diagnostic Code 6601 also provides that the rating criteria for bronchitis (DC 6600) may alternatively be used to rate the severity of bronchiectasis.  Id.

Although other revisions were made to 38 C.F.R. § 4.97 both prior to and since October 7, 1996, no substantive changes were otherwise made to Diagnostic Code 6601.

The severity of the Veteran's bronchiectasis was described during a February 1956 hospitalization report.  At that time, he reported intermittent fevers and intermittent production of sputum.  He noted taking intermittent courses of antibiotics with temporary symptomatic improvement.  He had continued postural drainage but indicated that during the preceding four months this had been fairly ineffective.  He had experienced a 10-pound weight loss.  During examination, he was noted to cough intermittently and produce significant amounts of green, mucopurulent material that was non-blood streaked.  On a February 1956 Clinical Record Cover Sheet, his bronchiectasis was noted to be moderately severe.  

In July 1956, the Veteran appeared before a Medical and Physical Evaluation Board with respect to his bronchiectasis.  He reported occasional stuffiness and pain in his sinuses and a chronic postnasal drip.  His weight was noted to be fairly consistent, his appetite fair, and he was noted to produce about one-half cup of sputum daily.  During a September 1956 Medical Board hearing, the Veteran testified that he had experienced repeated febrile episodes of pulmonary infection with a marked increase in sputum, raising of blood, weight loss, and easy fatigability.  He testified that he had about a 10-pound weight loss during his service.  He indicated that his appetite was good when he did not have a pulmonary infection.  He reported that he experience exacerbations of his disability every one to two months, but that he had to perform postural drainage three to four times per day.  The September 1956 Medical Board Report indicated that the Veteran's bilateral bronchiectasis was manifested by chronic production of sputum, repeated episodes of pulmonary infection, and chronic fatigability.  The report concluded that the disability was moderately severe and unchanged.  

Following the Veteran's separation from service, he was afforded a VA examination in June 1957.  He presented to the examination with a complaint of a cough and sputum, shortness of breath, and occasional coughing up of blood.  The examiner described the Veteran as having a symmetrical expansion, with tactile fremitus absent on the right apex, posteriorly and anteriorly, and impaired resonance overt the right apex posteriorly and anteriorly.  Breath sounds were hard throughout, with prolonged expiration.  No rales were present.  

The examiner noted that the Veteran had a persistent cough and that he performed postural drainage twice a day.  He reported coughing up about a cup full of greenish-yellow sputum per day.  He reported catching colds easily, tiring very easily, having to lie down for one-and-a-half hours every day, and he reported getting short of breath easily.  He reported not having night sweats, and he reported that his weight remained stable and that his appetite was good.  He additionally reported coughing up about a teaspoonful of bright red blood.  The relevant diagnosis was bronchiectasis.  

Private treatment records reveal a hospitalization for five days in May 2005 with a primary diagnosis of bronchiectasis.  The Veteran reported treating his symptoms with Cipro (Ciprofloxacin), which did not help significantly.  He reported having a chronic cough productive of yellow sputum, approximately 30-40 cubic centimeters (cc).  He did not have hemoptysis or green or brown sputum.  He reported that the volume of sputum decreased with Cipro.  He also reported having fatigue and malaise which also improved somewhat with Cipro.  He reported not having shortness of breath, but that he did chronically feel poor.  He also reported having low-grade fevers with chills which improved transiently with Cipro.  A May 2005 chest X-ray revealed an impression of severe bronchiectasis at both lung bases with focal areas of airless lung.  

A June 2006 pulmonary function test (PFT) report revealed normal results for FVC, FEV-1, and FEV-1/FVC values.  A bronchodilator response was not performed.  While the DLCO value was noted to be reduced, the exact value was not reported.  Interpretation of the report revealed normal spirometry and lung volumes suggestive of hyperinflation.  Gas transfer was mildly reduced.

In an August 2006 statement, the Veteran indicated that he consistently did not feel very well.  He indicated that he suffered from chronic infection, profuse sputum, hemoptysis, and frequent bouts of super infection with high fever and incapacitation.  He indicated that he had to stop working at the age of 62.  He reported begin hospitalized the year before with a pseudomonas infection that was only controlled by two weeks of antibiotics via a central venous catheter.  

In an April 2008 statement, the Veteran reported that since his discharge from service he had only been able to engage in a limited active medical practice.  His life had consisted of a series of acute pulmonary infections with high fever, hemoptysis and much loss of time.  

Evidence shows treatment with a course of Azithromycin and Levaquin for an exacerbation of chronic bronchiectasis, with sputum and pseudomonas, in May 2008.  A June 2008 chest X-ray report revealed emphysematous changes.  A small infiltrate within the right lower lobe was noted.  Bilateral apical pleural thickening was identified.  The impression was chronic obstructive pulmonary disorder (COPD), right lower lob infiltrate.  

The Veteran was afforded a VA respiratory diseases examination in November 2009.  However, the examiner focused on the etiology of the Veteran's bronchiectasis and did not describe the severity of the disability at that time.  In a November 2009 addendum report, however, the VA examiner provided a review of the Veteran's symptomatology.  He described the Veteran's symptoms as continuous since 1945 and noted daily cough productive of sputum, as well as a history intermittent infection requiring antibiotics once a month.  

During the Veteran's May 2011 Board hearing, his son reported that the Veteran experience a slow deterioration of health, largely centering on his pulmonary problems.  He noted that he had chronic pseudomonas infections over the years.

The Veteran was afforded his most recent VA examination in January 2012.  During the examination, the VA examiner noted that the Veteran's diagnosis consisted of bronchiectasis, with no other respiratory diagnoses.  He noted that the Veteran's present symptoms consisted of a daily, productive cough with large amounts of purulent sputum on a daily basis.  The sputum is described as copious, yellow, and sometimes blood tinged.  Additional symptoms noted included frank hemoptysis and the required daily postural drainage, which usually rendered 100cc sputum per drainage.  He noted that the Veteran never feels well and that he takes antibiotics (Ciprofloxacin) for one week each month to control the lung infection.  He further noted that the Veteran had incapacitating episodes of infection a total of two to four week during the preceding 12-month period.  

The examination report referenced an August 2011 chest X-ray report, which revealed hyperinflated lungs with increased retrosternal air and patchy irregular bibasilar opacity of uncertain significance.  Compared with the findings of a March 2010 X-ray report, the appearance of infiltrates suggested cystic bronchiectasis, with findings similar to the previous study.  No new infiltrates were identified and the appearance of the cardiac, medistinal, and hilar shadows were unchanged. 

The examiner indicated that there were no other pertinent physical findings for the Veteran's bronchiectasis.  

The results of PFT testing including in the examination report revealed an increased FEV-1 at 127 percent predicted, a normal value for FEV-1/FVC at 96 percent, and a reduced value for DLCO.  A review of the PFT report shows that the DLCO value was noted to be 62 percent predicted.  The examiner indicated that the DLCO value most accurately reflected the Veteran's current pulmonary function.  Post-bronchodilator resting was not completed because pre-bronchodilator results were normal.  

The examiner indicated that the Veteran's respiratory disability affected his ability to work due to the production of copious amounts of sputum, the need for postural drainage several times a day, and antibiotic use for one week of each month to control symptoms, which would cause fatigue, and inability to work fulltime.  

Considering first the rating criteria in effect prior to October 7, 1996, the Board finds that under these criteria, the Veteran is entitled to a 60 percent disability rating.  In reaching this determination, the Board notes that early evidence of record dated immediately prior to and soon after his separation from service indicated that he was noted to produce bloody sputum and to experience coughing up blood at times, consistent with pulmonary hemorrhaging.  Additionally, he experienced chronic fatigue and repeated episodes of pulmonary infection, with exacerbations of bronchiectasis every one to two months.  He additionally reported experiencing shortness of breath easily, consistent with symptoms of dyspnea consistent with symptoms of emphysema.  Additionally, while he was largely noted to maintain a consistent weight, he was noted to experience a 10-pound weight loss in that time frame.  

Thus, the Veteran appears to have largely shown symptoms consistent with the requisite criteria for the 60 percent disability rating in effect at that time, such as considerable emphysema, impairment in general health manifested by weight loss, anemia, or occasional pulmonary hemorrhaging.  These rating criteria additionally note that occasional exacerbations of a few days duration, with fever, etc., are to be expected, which would again appear to describe the severity of the Veteran's bronchiectasis at that point in time.  See 38 C.F.R. § 4.7 (1996).

Although a 60 percent disability rating is warranted under these criteria, the Veteran has not been shown to meet the criteria for a 100 percent disability rating during that time frame.  He was at no point noted to have marked emphysema, dyspnea at rest or on slight exertion, cyanosis, marked loss of weight, or any other evidence of pronounced impairment.  

In considering the rating criteria in effect as of October 7, 1996, the Board notes that the severity of the Veteran's bronchiectasis since that time remains consistent with the criteria for a 60 percent disability rating.  Here, the Veteran has consistently been noted to have a nearly constant cough with purulent sputum, and this finding is accompanied by symptoms of frank hemoptysis and almost continuous usage of antibiotics, which has been described to be fairly consistent throughout the appellate period.  While he has not been shown to have recent weight loss or symptoms of anorexia, his manifest symptomatology is still consistent with that required for a 60 percent disability rating, especially where he has been shown to have significant symptoms of cough with purulent sputum production, frank hemoptysis, the where has consistently required a course of antibiotics every month.  

In reaching this determination, the Board notes that the Veteran has been noted to have incapacitating episodes of bronchiectasis lasting a total of two to four week per year, significantly less than the required six week minimum total duration per year as is required for the maximum, 100-percent disability rating.  Thus, the Veteran is not entitled to a 100 percent disability rating under the rating criteria in effect as of October 7, 1996. 

As previously noted, the version of Diagnostic Code 6601 in effect as of October 7, 1996, provided that the criteria for rating bronchitis may be alternatively used for rating bronchiectasis.  Under Diagnostic Code 6600, the criteria for rating bronchitis, a 10 percent evaluation is assigned where a Veteran has an FEV-1 value of 71 to 80 percent predicted, or a FEV-1/FVC value of 71 to 80 percent predicted, or a DLCO value of 66 to 80 percent predicted.  A 30 percent evaluation is assigned where a Veteran has an FEV-1 value of 56 to 70 percent predicted, or a FEV-1/FVC value of 56 to 70 percent predicted, or a DLCO value or 56 to 65 percent predicted.  A 60 percent evaluation is assigned where a Veteran has an FEV-1 value of 40 to 55 percent predicted, or a FEV-1/FVC value of 40 to 55 percent predicted, or a DLCO value of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio respiratory limit).  A 100 percent evaluation is assigned where a Veteran has an FEV-1 value less than 40 percent predicted; or a FEV-1/FVC value less than 40 percent, of as DLCO value less than 40 percent, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension(shown by Echo or cardiac catheterization) or episodes of acute respiratory failure, or where the Veteran requires outpatient oxygen therapy.  

Notably, the rating criteria used to assess restrictive lung disease are the same as the criteria used to rate chronic bronchitis.  See 38 C.F.R. § 4.97, Diagnostic Code 6845, general rating formula for restrictive lung diseases (1997).  These criteria are also used for rating pulmonary emphysema and COPD under Diagnostic Codes 6603 and 6604.  Id.

In reviewing these criteria, however, the Board notes that the Veteran's PFTs reveal significantly lower results than the 40 to 55 percent FEV-1, FEV-1/FVC, or DLCO values required for a 60 percent disability rating under the criteria for rating bronchitis.  He similarly has not been shown to have a maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale, or right ventricular hypertrophy, or pulmonary hypertension, or episodes of acute respiratory failure, or to require the use of outpatient oxygen therapy, as is required for a maximum 100 percent disability rating.  His VA examination reports have largely revealed findings which would negate the assignment of a 100 percent disability rating under these criteria.

Finally, the Board has considered whether the Veteran may be entitled to a higher disability rating under the criteria for rating bronchitis in effect prior to October 7, 1996.  In this regard, however, a disability rating in excess of 60 percent (i.e., the maximum 100 percent disability rating) was not made part of the rating criteria until September 9, 1975.  And, at no point during the appellate period has the Veteran been shown to have a pulmonary function test indicative of severe degree of chronic airway obstruction with symptoms of associated severe emphysema in order to warrant the assignment of this maximum 100 percent disability rating under DC 6600 prior to October 7, 1996.

Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran, and a 60 percent disability rating under Diagnostic Code 6601 for service-connected bronchiectasis is granted for the period prior to May 26, 2005.  See 38 U.S.C.A. § 5107(b) (West 2002).  The preponderance of the evidence, however, is against a finding that the Veteran is entitled to a disability rating in excess of 60 percent at any point during the appellate period.  See Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

      C.  Extraschedular Consideration 

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2012).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2012).  

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The symptoms associated with the Veteran's service-connected bronchiectasis (i.e., persistent cough, significant production of sputum, frank hemoptysis, and near constant required use of antibiotics) are not shown to cause any impairment that is not already contemplated by the rating criteria set forth above, and the Board finds that the applied rating criteria reasonably describe this service-connected disability.  The applied rating criteria are, therefore, adequate to evaluate the Veteran's bronchiectasis and referral for consideration of an extraschedular rating is not warranted in this case.



ORDER

Entitlement to an initial 60 percent disability rating for service-connected bronchiectasis is granted for the period prior to May 26, 2005, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a 60 percent disability rating for service-connected bronchiectasis, for the period from May 26, 2005, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


